DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 11/29/2021 has been entered. Claims 21-37 remain pending in the application. Claims 38-40 have been cancelled by amendment. Claims 32-37 are withdrawn from consideration based on an election without traverse. Applicant's amendments to the Claims have overcome each and 112(b) rejection previously set forth in the Non-Final Office Action mailed 11/29/2021.

Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive.
Regarding the Drawing objection, Applicant states that the amendments to the claims overcome the drawing objection but the claimed throttle body remains in the claims and therefore must be shown.
Regarding the §112(b) rejection, Applicant has not addressed all of the rejections.
Regarding the §102 rejections, Applicant’s mapping of the air inlet differs from how the air inlet was indicated in the Non-Final Office Action. What Applicant has labelled as element 3, Examiner labelled as element 1 which corresponds to the air inlet. As can be seen in the original figure and Applicant’s figure, the air inlet tapers from a first end to a second end with a reverse curve shape.



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the throttle body must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 27 recites “relatively little turbulence”. The terms “little” is a relative term which renders the claim indefinite.  The term “little” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims not specifically addressed are rejected based upon their dependence to a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “LG Carbon Air Intake for LS7/LS3”, LG Motorsports, Non-Patent Literature, hereinafter “LG”.
Regarding claim 21, LG discloses an air intake assembly for use with a Pro Stock vehicle comprising an engine equipped with a throttle body electronic fuel injection (this limitation is an intended use which LG’s intake is capable of being used with), the air intake assembly comprising:
an air inlet (1) for receiving incident air at a front of a moving vehicle the air inlet having a cross section that tapers from a first end to a second end wherein the air inlet is comprised of a reverse curve shape that extends proximally from the first end to the second end (See LG Annotated Fig below);

a throttle body adapter (3) to conduct the incident air into the throttle body  (See LG Annotated Fig below).

[AltContent: textbox (3)][AltContent: textbox (1)][AltContent: textbox (2)][AltContent: textbox (4)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]

    PNG
    media_image1.png
    425
    581
    media_image1.png
    Greyscale

LG Annotated Figure

Regarding claim 22, LG discloses the air inlet includes a distal opening having a cross-sectional shape configured for receiving a volume of the incident air (See LG Annotated Fig).



Regarding claim 24, LG discloses the air inlet includes a proximal opening having a cross-sectional shape configured for coupling with the air duct (See LG Annotated Fig above).

Regarding claim 25, LG discloses the cross-sectional shape is oval for being joined with the air duct (See LG Annotated Fig above – the air inlet has a proximal cross-sectional shape that is approximately oval).

Regarding claim 26, LG discloses the air inlet includes a distal opening having a substantially rectangular cross-sectional shape that smoothly transitions to a oval cross-sectional shape of a proximal opening (See LG Annotated Fig above the air inlet has a distal cross-sectional shape that is approximately rectangular and distal that is approximately oval with a smooth transition between the cross-sections).

Regarding claim 27, LG discloses the air duct includes a distal opening configured to be coupled with a proximal opening of the air inlet such that the incident air enters the air duct with little turbulence (See LG Annotated Fig above - one of ordinary skill in the art would understand the matching cross-sections of the inlet and duct would not produce a significant amount of turbulence).

Regarding claim 28, LG discloses the air duct includes a shape and a size that transition from the distal opening to a shape and a size of a proximal throttle opening (See LG Annotated Fig above).

Regarding claim 29, LG discloses the proximal throttle opening is configured to join the air duct with the throttle body adapter (See LG Annotated Fig above).

Regarding claim 30, LG discloses the throttle body adapter is configured to couple a proximal opening of the air duct with the throttle body (See LG Annotated Fig above).

Regarding claim 31, LG discloses the throttle body adapter includes a central opening configured to allow laminar flow of the incident air entering the throttle body (LG describes the throttle body adapter as “smooth” which one of ordinary skill in the art would facilitate laminar flow).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A WERNER/               Patent Examiner, Art Unit 3747